DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG et al (US 2018/0090273).
Regarding claim 1, HWANG discloses a multilayer ceramic electronic component (Fig 1, 100), comprising: a ceramic body (Fig. 1, 110) including first and second surfaces (Fig. 1, 3/4) opposing each other in a first direction (Fig. 1, X), third and fourth surfaces (Fig. 1, 5/6) opposing each other in a second direction (Fig. 1, Y), and fifth and sixth surfaces (Fig. 1, 1/2) opposing each other in a third direction (Fig. 1, Z), and including a dielectric layer (Fig. 2B, 111) and first and second internal electrodes (Fig. 2B, 121/122) stacked in the third direction with the dielectric layer interposed therebetween (Fig. 2B); first and second external electrodes (Fig. 2B, 131/132) disposed on the first and second surfaces of the ceramic body, respectively (Fig. 2B); and an auxiliary electrode (Fig. 2B, 125) exposed to one of the fifth and sixth surfaces (Fig. 2B, bottom) and connected to one of the first and second external electrodes (Fig. 2B).  
Regarding claim 2, HWANG further discloses that a value of an absolute value of an angle of the auxiliary electrode with respect to the third direction is less than 45 (Fig. 2B, at least part of it is straight up and down so angle is considered 0).  
Regarding claim 3, HWANG further discloses that the one of the first and second external electrodes comprises a first electrode layer (Fig. 2B, 131a) connected to one of the first and second internal electrode layers (Fig. 2B), and a second electrode layer (Fig. 2B, 131b) disposed on the first electrode layer, and the auxiliary electrode is in contact with the first electrode layer (Fig. 2B).  
Regarding claim 4, HWANG further discloses that the auxiliary electrode is in contact with the second electrode layer (Fig. 2B, indirect contact through 131a).  
Regarding claim 8, HWANG discloses a multilayer ceramic electronic component (Fig. 1, 100), comprising: a ceramic body (Fig. 1, 110) including a capacitance formation portion (Fig. 2B, where 121/122 are stacked) including a dielectric layer (Fig. 2B, 111) and first and second internal electrodes (Fig. 2B, 121/122) disposed to be stacked in a third direction (Fig. 2B, Z) with the dielectric layer interposed therebetween (Fig. 2B), a margin portion (Fig. 3, above and below stacked 121/122s) disposed on both surfaces of the capacitance formation portion in a second direction (Fig. 3, Y), and a cover portion (Fig. 2B, above and below stacked 121/122s) disposed on both surfaces of the capacitance formation portion in the third direction (Fig. 2B), and including first and second surfaces (Fig. 1, 3/4) opposing each other in a first direction (Fig. 1, X), third and fourth surfaces (Fig. 1, 5/6) opposing each other in the second direction (Fig. 1), and fifth and sixth surfaces (Fig. 1, 1/2) opposing each other in the third direction (Fig. 1); first and second external electrodes (Fig. 1, 131/132) disposed on the first and second surfaces of the ceramic body, respectively (Fig. 1); and two or more auxiliary electrodes (Fig. 2B, 125/126) disposed in the cover portion (Fig. 2B) or the margin portion (Fig. 3) in a direction perpendicular to the third direction, and disposed in contact with one of the first and second external electrodes (Fig. 2B), wherein the first and second external electrodes comprise a first electrode layer (Fig. 2, 131a/132a) connected to the first and second internal electrode layers, respectively (Fig. 2B), and a second electrode layer (Fig. 2B, 131b/132b) disposed on the first electrode layer, respectively (Fig. 2B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (US 2018/0090273).
Regarding claim 5, HWANG further teaches that the ceramic body includes a capacitance formation portion (Fig. 2B, where 121/122 are stacked) including the dielectric layer and the first and second internal electrodes, a margin portion (Fig. 3C, above and below stacked 121/122) disposed on both surfaces of the capacitance formation portion in the second direction (Fig. 3C), and a cover portion (Fig. 2B, above and below 121/122s) disposed on both surfaces of the capacitance formation portion in the third direction (Fig. 2B).  
However, HWANG is silent in regards to the actual dimensions of the auxiliary electrode and therefore fails to fully teach that a thickness of the first auxiliary electrode is in a range of 20% to 50% of a thickness of the cover portion.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a thickness of the first auxiliary electrode is in a range of 20% to 50% of a thickness of the cover portion, in order to construct the device so that there is no short from the internal electrode to the auxiliary electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 6, HWANG further teaches that the auxiliary electrode is disposed in the margin portion (Fig. 3A).  
Regarding claim 7, HWANG further teaches that the auxiliary electrode is disposed in the cover portion (Fig. 2B).  
Regarding claim 13, HWANG is silent in regards to the actual dimensions of the auxiliary electrode and therefore fails to fully teach that a ratio of the thickness of the auxiliary electrode to the thickness of the cover portion is more than 10% to 60% or less.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a thickness of the first auxiliary electrode is in a range of 10% to 60% of a thickness of the cover portion, in order to construct the device so that there is no short from the internal electrode to the auxiliary electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 15, HWANG is silent in regards to the actual dimensions of the auxiliary electrode and therefore fails to fully teach that a thickness of the first auxiliary electrode is in a range of 20% to 50% of a thickness of the cover portion.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a thickness of the first auxiliary electrode is in a range of 20% to 50% of a thickness of the cover portion, in order to construct the device so that there is no short from the internal electrode to the auxiliary electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 16, HWANG is silent in regards to the actual dimensions of the auxiliary electrode and therefore fails to fully teach that a thickness of the first auxiliary electrode is in a range of 20% to 50% of a thickness of the cover portion.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a thickness of the first auxiliary electrode is in a range of 20% to 50% of a thickness of the cover portion, in order to construct the device so that there is no short from the internal electrode to the auxiliary electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (US 2018/0090273) in view of NISHISAKA et al (US 2016/0268046).
Regarding claim 9, HWANG further teaches that the first electrode layers are disposed to be in contact with the auxiliary electrodes on the fifth surface and the sixth surface of the ceramic body, respectively (Fig. 2B).  
However, HWANG fails to teach that the first electrode layers include conductive metal and glass, and the conductive metal is one or more selected from a group consisting of copper (Cu), silver (Ag), nickel (Ni) and alloys thereof.   
NISHISAKA teaches that an external electrode layer can include conductive metal and glass ([0037]), and the conductive metal is one or more selected from a group consisting of copper (Cu) ([0037]), silver (Ag), nickel (Ni) and alloys thereof.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NISHISAKA to the invention of HWANG, in order to construct the devices using known materials in the art to meet user needs based on known design possibilities.
Regarding claim 10, HWANG further teaches that the second electrode layers are disposed to be in contact with the auxiliary electrodes on the fifth surface and the sixth surface of the ceramic body, respectively (Fig. 2B, indirect contact through 131a).  
However, HWANG fails to teach that the second electrode layers include conductive metal and glass, and the conductive metal is one or more selected from a group consisting of copper (Cu), silver (Ag), nickel (Ni) and alloys thereof.
NISHISAKA teaches that an external electrode layer can include conductive metal and glass ([0037]), and the conductive metal is one or more selected from a group consisting of copper (Cu) ([0037]), silver (Ag), nickel (Ni) and alloys thereof.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NISHISAKA to the invention of HWANG, in order to construct the devices using known materials in the art to meet user needs based on known design possibilities.
Regarding claim 11, HWANG further teaches that the second electrode layers are disposed to be in contact with the auxiliary electrodes on the fifth surface and the sixth surface of the ceramic body, respectively (Fig. 2B, indirect contact through 131a).  
However, HWANG fails to teach that the second electrode layers include conductive metal and glass, and the conductive metal is one or more selected from a group consisting of copper (Cu), silver (Ag), nickel (Ni) and alloys thereof.
NISHISAKA teaches that an external electrode layer can include conductive metal and glass ([0037]), and the conductive metal is one or more selected from a group consisting of copper (Cu) ([0037]), silver (Ag), nickel (Ni) and alloys thereof.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NISHISAKA to the invention of HWANG, in order to construct the devices using known materials in the art to meet user needs based on known design possibilities.
Regarding claim 12, HWANG, in view of NISHISAKA, further teach that the first and second external electrodes extend to the third to sixth surfaces of the ceramic body (Fig. 1).  
Regarding claim 14, HWANG is silent in regards to the actual dimensions of the auxiliary electrode and therefore fails to fully teach that a ratio of the thickness of the auxiliary electrode to the thickness of the cover portion is more than 10% to 60% or less.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a thickness of the first auxiliary electrode is in a range of 10% to 60% of a thickness of the cover portion, in order to construct the device so that there is no short from the internal electrode to the auxiliary electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Additional Relevant Prior Art:
Takashima et al (US 2009/0154055) teaches relevant art in Fig. 10-19.
AKAZAWA et al (US 2012/0320495) teaches relevant art in Fig. 9.
Devoe et al (US 2004/0042156) teaches relevant art in Fig. 9A.
TAKASHIMA et al (US 2010/0128413) teaches relevant art in Fig. 16A-16B.
NISHIOKA et al (US 2012/0075766) teaches relevant art in Fig. 3-5.
LEE et al (US 2015/0255213) teaches relevant art in Fig. 1.
RO et al (US 2016/0240317) teaches relevant art in Fig. 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848